NO. 07-06-0195-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                SEPTEMBER 5, 2006
                          ______________________________

                    THE PUB OF ROUND ROCK, D/B/A THE PUB,

                                                                      Appellant

                                            V.

                   TEXAS ALCOHOLIC BEVERAGE COMMISSION,

                                                                      Appellee
                        _________________________________

             FROM THE 277th DISTRICT COURT OF WILLIAMSON COUNTY;

                NO. 06-167-C277; HON. KEN ANDERSON, PRESIDING
                        _______________________________

                            ORDER DISMISSING APPEAL
                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Appellant The Pub of Round Rock d/b/a The Pub and appellee Texas Alcoholic

Beverage Commission, by and through their attorneys, have moved to dismiss this appeal

due to the parties agreeing to settle and accept the trial court’s judgment. Without passing

on the merits of the case, we grant the motion pursuant to Texas Rule of Appellate

Procedure 42.1(a)(2) and dismiss the appeal. Having dismissed the appeal at the request

of the parties, no motion for rehearing will be entertained, and our mandate will issue

forthwith.


                                                 Per Curiam